Citation Nr: 0209853	
Decision Date: 08/14/02    Archive Date: 08/21/02	

DOCKET NO.  00-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
beyond March 1, 1999, under the provisions of 38 C.F.R. 
§ 4.30 (2001) based a need for convalescence following 
surgery for a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied the benefit 
sought on appeal.  The veteran, who had active service from 
November 1988 to August 1990, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In April 2001 the Board returned the case to the RO 
for completion of additional development.  Following 
completion of the requested development, the case was 
returned to the Board for further appellate review.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all evidence necessary for an 
equitable disposition of this appeal has been obtained. 

2.  As of March 1, 1999, the veteran's left knee was not 
immobilized by cast and did not manifest severe postoperative 
residuals or otherwise require additional convalescence 
following the July 1998 left knee surgery.  



CONCLUSION OF LAW

The requirements for an extension beyond March 1, 1999 of a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.30 (2001); 
66 Fed. Reg. 45, 630 (Aug. 29, 2001), to be codified at 
38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist the claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45, 630 (Aug. 29, 2001), to 
be codified as 38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  Collectively, the 
July 1999 rating decision, the statement of the case and the 
various supplemental statements of the case issued in 
connection with this appeal have notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reason his claim was denied.  In addition, the Board's 
April 2001 remand decision and a July 2001 letter from the RO 
to the veteran informed him and his representative of the 
specific provisions of the VCAA and the evidence needed to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, all relevant VA hospital and outpatient treatment 
records have been obtained and are associated with the claims 
file.  In addition, the veteran submitted medical records 
from his private physician.  The veteran and his 
representative have not made the RO or the Board aware of any 
outstanding evidence that should be obtained prior to further 
appellate review.  Accordingly, the Board finds that the VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.  

The veteran essentially contends that he is still unable to 
return to work after surgery performed on his service-
connected left knee in July 1998.  A rating decision dated in 
May 1998 indicates that the veteran underwent surgery on his 
left knee in December 1997, February 1998 and in March 1998.  
Based on this treatment, the veteran was assigned a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30 
from December 17, 1997, with a 10 percent evaluation restored 
effective July 1, 1998.  A September 1998 rating decision 
acknowledged a June 1998 statement from a VA physician who 
indicated that the veteran was to have additional left knee 
surgery in July 1998 and that he was currently unable to work 
because of his left knee.  The RO extended the temporary 
total evaluation based on surgery in March 1998 requiring 
additional convalescence through the end of September 1998.  

A rating decision dated in January 1999 acknowledged the 
veteran's additional surgery for his left knee in July 1998 
and extended the temporary total evaluation through the end 
of February 1999, with a 10 percent evaluation restored 
thereafter.  

A temporary total evaluation under 38 C.F.R. § 4.30 is 
warranted when treatment for a service-connected disability 
results in: (1) Surgery necessitating at least one month of 
convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  

In this case it is not contended that the veteran had any 
immobilization by cast or surgery with severe postoperative 
residuals, but rather that he requires an additional period 
of convalescence following his July 1998 surgery beyond March 
1, 1999.  

The medical evidence for consideration includes a VA 
outpatient treatment record dated in January 1999.  That 
record notes that the left hip bone graft site was well 
healed.  Motion of the left knee was from 0 to 110 degrees 
and the knee was stable.  There was tenderness at the lateral 
scar.  X-rays reportedly showed the fracture was healing 
well.  It was noted that the veteran would be unable to 
return to work that would require climbing stairs, walking 
more than 50 yards or prolonged standing.  It was further 
noted that it would not be known until January 2000 if the 
bone was completely healed.  

A report of a VA examination performed in March 1999 
indicated that the active range of motion of the left knee 
was normal within all limits in all planes.  Sensation was 
intact over the dermatones of the knee.  Muscle strength of 
the left quadriceps and hamstrings was described as 4/4.  
There was some pain over palpation over the medial and 
lateral compartments of the knee.  There was no evidence of 
instability of the knee or edema or erythema of the knee.  
The gait was completely nonantalgic with the use of a 
straight cane as an assistive device and there was no limp.  
There were no other focal deficits.  The diagnosis following 
the examination was that clinically the veteran had left knee 
pain with the only focal finding being pain on palpation of 
the medial lateral compartments of the left knee and use of a 
straight cane during ambulation.  There were no other 
significant focal neuromuscular or functional deficits on 
examination.  

A June 1999 VA outpatient treatment record showed that on 
examination there was moderate swelling of the left knee but 
no specific effusion.  There was no instability and motion 
was from 5 to 110 degrees.  There was a small lateral 
incisional muscle hernia and a tender lateral scar below the 
hernia.  X-rays showed a healed femoral osteotomy.  The 
diagnoses were left knee pain and left flank incisional pain.  
A statement that the veteran was unable to work until January 
2000 was reiterated.  The plan on return indicated that this 
was the final check and the veteran would probably be 
discontinued from the clinic.  A return to the clinic in mid-
January 2000 was contemplated.  

In a notice of disagreement from the veteran received in 
August 1999 he indicated that at this time he was in school 
trying to obtain additional training to find a job that met 
his profile.  The veteran indicated that his doctor had 
informed him that he could not continue driving tractor-
trailer trucks.  The veteran reported that his leg was 
healing to a degree, but not to the point of going back to 
work.  

A rating decision dated in March 2000 granted service 
connection for a scar of the left iliac crest with a small 
lateral muscle hernia and assigned a 10 percent evaluation.  

A report of a private examination performed by R. F. O'B., 
M.D., in July 2000 shows the veteran reported that he 
experienced pain on a daily basis that was not alleviated by 
rest.  It was indicated that the veteran presently worked as 
a policeman and that although he fulfilled most of his 
functions as a patrolman, the veteran felt that he would have 
a great deal of difficulty in apprehending felons.  The 
veteran stated that his recreational activities were markedly 
limited and that he could not play with his children.  
Physical examination disclosed a well-healed surgical 
incision over the lateral side of the left knee which was 
tender and widened, but not hypertrophic.  There was 
tenderness to deep palpation in the lateral thigh and a small 
hernia of the muscle through the tensor fascia lata.  Range 
of motion of the knee was from 10 degrees through 110 degrees 
with a firm end point at both extremes.  The knee was stable 
to varus and valgus stressing.  There was mild effusion noted 
along with erythema and warmth.  X-rays showed a healed 
osteotomy of the distal femur with a blade plate in good 
position.  Following the examination Dr. R. F. O'B. indicated 
that residual symptoms were due partly to the hardware and 
also to the residuals of osteoarthritis in his knee.  
	
Based on this record, the Board finds that an extension of a 
temporary total evaluation beyond March 1, 1999, is not 
warranted.  Notwithstanding the statements contained in 
outpatient treatment records dated in January and June 1999 
that are essentially to the effect that the veteran was 
unable to work until January 2000, the medical evidence 
reflects that by March 1999 that there were no functional 
deficits on examination beyond pain which apparently had 
become constant.  However, left knee pain was demonstrated 
before and after the July 1998 surgery, and the only 
functional limitation apparently placed on the veteran by his 
physicians was an inability to return to his previous 
employment as a truck driver.  In this regard, it appears the 
veteran was pursuing vocational rehabilitation and/or 
schooling in order to find more suitable employment.  

It thus appears to the Board that after several surgical 
procedures on the service-connected left knee that residual 
symptomatology precluded employment the veteran had performed 
in the past as opposed to demonstrating a need for continued 
convalescence beyond the seven months awarded following the 
July 1998 surgery.  Simply put, the evidence demonstrates 
that the additional surgery did not alleviate left knee 
symptomatology, rather than a need for additional 
convalescence following the July 1998 surgery.  The Board 
believes that this fact is demonstrated by the fact that the 
July 2000 examination by Dr. R. F. O'B. reflected similar 
symptomatology as that reported in outpatient treatment 
records and the VA examination.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
an extension of a temporary total evaluation beyond March 1, 
1999.  (A claim that a veteran is unable to obtain or retain 
substantially gainful employment by reason of a service 
connected disability is a different claim than the one 
presented by the appellant in the current appeal.  The 
veteran may file such a claim at any time he so desires.)


ORDER

An extension of a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 beyond March 1, 1999, based on 
surgery for a service-connected left knee disability is 
denied.



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

